Exhibit 10.1

AGREEMENT

This Agreement, dated January 12, 2016 (this “Agreement”), is by and among
Vitamin Shoppe, Inc. (the “Company”) and the entities and natural Persons set
forth on Schedule A hereto (collectively, “Carlson Capital”).

WHEREAS, the Company and Carlson Capital have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, Carlson Capital is deemed to Beneficially Own shares of common stock of
the Company, par value $0.01 per share (the “Common Shares”), totaling, in the
aggregate 2,267,066 Common Shares, or approximately 7.79% of the outstanding
Common Shares as of the date hereof;

WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders and Carlson Capital has determined that it is in
its best interests to come to an agreement with respect to certain matters in
respect of the Board of Directors of the Company (the “Board”) and certain other
matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Board Representation and Board Matters.

(a) The Company will, (i) no later than February 29, 2016, increase the size of
the Board by one (1) director to eleven (11) directors such that there would be
one (1) vacancy on the Board and appoint a highly qualified independent director
(who shall not be a current or former employee, advisor, consultant or Affiliate
(as defined herein) of Carlson Capital or any of its Affiliates) to be proposed
by Carlson Capital and agreed to by the Company in accordance with Section 1(h)
below (the “Initial New Director”) to fill the newly created vacancy and (ii) no
later than March 31, 2016, further increase its Board size by one additional
member (to 12 members total) and appoint a highly qualified independent director
(the “Subsequent New Director” and, together with the Initial New Director, the
“New Directors”). The Company hereby agrees not to increase the size of the
Board to be larger than twelve (12) members at any time prior to the 2016 annual
meeting of shareholders (the “2016 Annual Meeting”).

(b) The Company’s slate of nominees for election as directors of the Company at
the 2016 Annual Meeting shall include the New Directors (and any Replacement).

(c) Subject to Carlson Capital’s compliance with Section 2(b), the Company will
use reasonable best efforts to cause the election of the New Directors (and any
Replacement) to the Board at the 2016 Annual Meeting (including recommending
that the Company’s stockholders vote in favor of the election of the New
Directors (and any Replacement) (along with all of the Company’s nominees) and
otherwise supporting the New Directors (and any Replacement) for election in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate).



--------------------------------------------------------------------------------

(d) At the 2016 Annual Meeting, two (2) of the directors serving on the Board on
the date hereof shall not seek re-election and the Board shall take all
necessary actions to decrease the size of the Board from twelve (12) members to
ten (10) members effective immediately after the 2016 Annual Meeting. After the
2016 Annual Meeting and through the completion of the 2017 annual meeting of
shareholders (the “2017 Annual Meeting”), the Board shall not increase the size
of the Board to more than 10 directors; provided, that during the period between
the 2016 Annual Meeting and the 2017 Annual Meeting, the Company shall be
permitted to increase the size of the Board in order to appoint additional
highly qualified independent directors, recommended by the Nomination and
Governance Committee and approved by the Board, so long as an equivalent number
of directors serving on the Board on the date hereof do not stand for
re-election at the 2017 Annual Meeting.

(e) For so long as the Initial New Director (or any Replacement) serves on the
Board, but subject to compliance with New York Stock Exchange listing
requirements regarding independence of directors and committee members, the
Initial New Director (or any Replacement) shall be appointed to the Nomination
and Governance Committee of the Board.

(f) The Initial New Director (and any Replacement) shall be entitled to resign
from the Board at any time in his discretion. Should the Initial New Director,
or any Replacement thereof, resign from the Board or is unable to serve on the
Board due to death, disability or other reasons before the 2017 Annual Meeting,
the Company will appoint a replacement, to be proposed by Carlson Capital, and
agreed to by the Company in accordance with Section 1(h) below (a
“Replacement”). Carlson Capital shall forego the right to propose a Replacement
if, following the expiration of the Standstill Period (as defined herein),
Carlson Capital engages in any of the actions set forth in Section 2(b).

(g) At all times while serving as a member of the Board, it is acknowledged and
agreed that the New Directors (and any Replacement) shall be required to comply
with all policies, codes and guidelines applicable to Board members, copies of
which, in each case, have been provided to Carlson Capital and will be provided
to the New Directors (and any Replacement).

(h) The parties agree that the appointment of the Initial New Director (and any
Replacement) is subject to (i) the Board’s exercise of its fiduciary duties and
satisfactory completion of its customary due diligence process (including its
review of a questionnaire for director nominees, a background check and
interviews) and (ii) such Initial New Director or Replacement qualifying as
“independent” pursuant to NYSE listing standards and having the relevant
financial and business experience to be a director of the Company. In the event
the Board finds the Initial New Director (or any Replacement) to be unsuitable,
and reasonably objects to the identified Initial New Director (or any
Replacement), Carlson Capital shall be entitled to propose a different nominee
to the Board, and such nominee will be subject to this same process. The Company
and Carlson Capital shall use their respective reasonable best efforts (subject
to the candidates meeting the criteria described herein) to ensure that all such
director appointments are completed as promptly as practicable and in the case
of (x) any Initial New Director proposed by Carlson Capital, no later than
February 29, 2016, (y) the Subsequent New Director, no later than March 31, 2016
and (z) any Replacement proposed by Carlson Capital no later than 20 days after
identification of the proposed Replacement by Carlson Capital

 

2



--------------------------------------------------------------------------------

(together with the submission of all required documentation with respect to such
Replacement and the completion of an interview of such Replacement by the
Nomination and Governance Committee). Without limiting the foregoing, the
Company’s reasonable best efforts to appoint the Subsequent New Director no
later than March 31, 2016, shall include using reasonable best efforts to take
all actions prior to the appointment of the Subsequent New Director, including
identifying such highly qualified independent director.

2. Certain Other Matters.

(a) For purposes of this Agreement, the “Standstill Period” shall mean the
period from the date of this Agreement until 12:01 a.m., Eastern time, on the
30th day prior to the advance notice deadline for making director nominations at
the 2017 Annual Meeting.

(b) During the Standstill Period, no member of Carlson Capital shall, directly
or indirectly, and each member of Carlson Capital shall cause each Carlson
Capital Affiliate (as defined herein) not to, and shall use its reasonable best
efforts to cause each of its Associates not to, directly or indirectly (it being
understood and agreed that the following restrictions shall not apply to the New
Directors (and any Replacement) acting in their capacities as a director of the
Company):

(i) acquire or cause to be acquired Beneficial Ownership of any Voting
Securities (as defined herein) (for purposes of this calculation, including any
Synthetic Positions) such that immediately following such purchase Carlson
Capital and the Carlson Capital Affiliates would collectively Beneficially Own
(for purposes of this calculation, including any Synthetic Positions as
Beneficial Ownership of the associated Voting Securities) more than twelve and
one-half percent (12.5%) of the Company’s issued and outstanding Voting
Securities;

(ii) solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Voting Securities, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in or assist any Person
(as defined herein) not a party to this Agreement (a “Third Party”) in any
“solicitation” of any proxy, consent or other authority (as such terms are
defined under the Exchange Act) to vote any shares of the Voting Securities
(other than such encouragement, advice or influence that is consistent with
Company management’s recommendation in connection with such matter);

(iii) encourage, advise or influence any other Person or assist any Third Party
in so encouraging, assisting or influencing any Person with respect to the
giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with the Company’s recommendation in connection
with such matter);

(iv) form or join in a partnership, limited partnership, syndicate or other
group, including a “group” as defined under Section 13(d) of the Exchange Act,
with respect to the Voting Securities (for the avoidance of doubt, excluding any
group composed solely of Carlson Capital and the Carlson Capital Affiliates);

 

3



--------------------------------------------------------------------------------

(v) present at any annual meeting or any special meeting of the Company’s
stockholders any proposal for consideration for action by stockholders or seek
the removal of any member of the Board or (except as expressly permitted in this
Agreement with respect to a Replacement) propose any nominee for election to the
Board or seek representation on the Board;

(vi) make any request for stockholders list materials or other books and records
of the Company under Section 220 of the Delaware General Corporation Law or
otherwise;

(vii) institute, solicit or join, as a party, any litigation, arbitration or
other proceeding (including any derivative action) against the Company or any of
its future, current or former directors or officers or employees; provided, that
nothing shall prevent Carlson Capital from (A) bringing litigation to enforce
the provisions of this Agreement, (B) making counterclaims with respect to any
proceeding initiated by, or on behalf of, the Company against Carlson Capital,
or (C) exercising statutory appraisal rights; provided, further, that the
foregoing shall also not prevent Carlson Capital from responding to or complying
with a validly issued legal process;

(viii) enter into any negotiations, agreements, arrangements or understandings
with any Third Party with respect to the matters set forth in this Section 2; or

(ix) contest the validity of, or publicly request any waiver of, the obligations
set forth in this Section 2(b).

The restrictions set forth above in this Section 2(b) shall not apply for the
duration of any period that the Company is not in material compliance with its
obligations under Sections 1(a)-(f), Section 3 and Section 18 (after written
notice of such material non-compliance has been provided to the Company and the
Company has been given a reasonable opportunity to cure such material
non-compliance; provided that such notice and opportunity to cure shall not
apply in the case of material noncompliance with Sections 1(a), 1(b) or 1(e)).

(c) Provided that the standstill obligations are in full force and effect,
Carlson Capital together with all controlled Affiliates of the members of
Carlson Capital (such controlled Affiliates, collectively and individually, the
“Carlson Capital Affiliates”) shall cause all Voting Securities owned by them
directly or indirectly, whether owned of record or Beneficially Owned, as of the
record date for the 2016 Annual Meeting, that are entitled to vote, to be
present for quorum purposes and to be voted, (i) for all directors nominated by
the Board for election at the 2016 Annual Meeting, and in favor of auditor
ratification and “say-on-pay” proposals, and (ii) in accordance with the
recommendation of the Board, provided that such recommendation is unanimous (of
those voting) and includes the affirmative vote of the New Directors (and any
Replacement), on any other proposals or other business that comes before such
meeting (other than any proposals relating to mergers, acquisitions or other
business combinations or extraordinary transactions, or any amendment to the
Company’s organizational documents).

 

4



--------------------------------------------------------------------------------

(d) If at any time following the date of this Agreement, Carlson Capital’s
aggregate Net Long Position in the Common Shares is less than 5% of the
outstanding Common Shares (the “Minimum Ownership Level”), (i) Carlson Capital
shall lose its right to identify an Initial New Director and a Replacement,
(ii) the Company shall not be obligated to appoint the Subsequent New Director,
(iii) the Company shall not be obligated to nominate the Initial New Director
(or any Replacement) and/or the Subsequent New Director for election to the
Board at any meeting of stockholders at which directors are to be elected
occurring after the time at which Carlson Capital no longer satisfies the
Minimum Ownership Level, (iv) the restrictions regarding the size of the Board
shall no longer be applicable, and (v) the Board may choose to remove the
Initial New Director (or any Replacement) from the Nomination and Governance
Committee. Notwithstanding anything to the contrary contained herein, the
parties agree that even if Carlson Capital’s Net Long Position is less than the
Minimum Ownership Level, neither the Initial New Director, the Subsequent New
Director or any Replacement shall be required to resign from the Board.

(e) For purposes of Section 2(b)(i) and Section 2(d) above, the parties shall
determine the amount of outstanding Common Shares in accordance with
Section 13d-1 of the Exchange Act.

3. Retention of Consultant. As soon as reasonably practicable, but in no event
later than February 29, 2016, the Company will retain an experienced operational
consultant for purposes of identifying areas of increased operational efficiency
and potential cost-cutting measures.

4. Non-Disparagement. During the Standstill Period, Carlson Capital and the
Company agree not to make, or cause to be made (whether directly or indirectly),
any statement or announcement that relates to and constitutes an ad hominem
attack on, or relates to and otherwise disparages, the other party or their
respective business, operations or financial performance, officers or directors
or any Person who has served as an officer or director of either party in the
past, or who serves on or following the date of this Agreement as an officer,
director or agent of either party (a) in any document or report filed with or
furnished to the SEC or any other governmental agency, (b) in any press release
or other publicly available format or (c) to any stockholder, investor, analyst,
journalist or member of the media (including without limitation, in a
television, radio, internet, newspaper or magazine interview).

5. Public Announcements. Promptly following the execution of this Agreement, the
Company shall announce this Agreement by means of a press release in the form
attached hereto as Exhibit A (the “Press Release”). Neither the Company nor
Carlson Capital or any Carlson Capital Affiliate shall make or cause to be made
any public announcement or statement with respect to the subject of this
Agreement that is contrary to the statements made in the Press Release, except
as required by law or the rules of any stock exchange or with the prior written
consent of the other party. The Company acknowledges that Carlson Capital
intends to file this Agreement as an exhibit to its Schedule 13D pursuant to an
amendment. The Company shall have reasonable advance review and consultation
rights upon any Schedule 13D filing (or amendment thereto) made by Carlson
Capital with respect to this Agreement. Carlson Capital acknowledges and agrees
that the Company intends to file this Agreement and file or furnish the Press
Release with the SEC as exhibits to a Current Report on Form 8-K and to file
this Agreement as an exhibit to future filings with the SEC.

 

5



--------------------------------------------------------------------------------

6. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that: (a) such party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms (subject to applicable
bankruptcy and similar laws relating to creditors’ rights and to general equity
principles); and (c) this Agreement will not result in a violation of any terms
or conditions of any agreements to which such Person is a party or by which such
party may otherwise be bound or of any law, rule, license, regulation, judgment,
order or decree governing or affecting such party.

7. Representations and Warranties of Carlson Capital. Each member of Carlson
Capital jointly represents and warrants that, as of the date of this Agreement:
(a) Carlson Capital, together with all of the Carlson Capital Affiliates,
collectively Beneficially Own an aggregate of [2,267,066] Common Shares; and
(b) Carlson Capital has not provided or agreed to provide, and will not provide,
any compensation in cash or otherwise to any New Director, solely, in his
capacity as a director or director nominee of the Company in connection with
such New Director’s nomination and appointment to, or service on, the Board.

8. Affiliates and Associates. Carlson Capital shall cause its Affiliates, agents
and other Persons acting on its behalf to, and will use reasonable best efforts
to cause its respective Associates to, comply with the terms of this Agreement.
The Company shall cause its directors, officers and controlled Affiliates to
comply with the terms of this Agreement. Each of Carlson Capital and the Company
shall be responsible for any breach of the terms of this Agreement by such
Persons, as applicable.

9. Certain Defined Terms. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Exchange Act; provided that neither “Affiliate” nor “Associate”
shall include any entity whose equity securities are registered under the
Exchange Act (or are publicly traded in a foreign jurisdiction), solely by
reason of the fact that a principal of Carlson Capital serves as a member of its
board of directors or similar governing body, unless Carlson Capital otherwise
controls such entity (as the term “control” is defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act) and no entity shall be an Associate solely by
reason of clause (1) of the definition of Associate in Rule 12b-2 if it is not
otherwise an Affiliate.

(b) “Beneficial Ownership” of Voting Securities means ownership of (i) Voting
Securities and (ii) rights or options to own or acquire any Voting Securities
(whether such right or option is exercisable immediately or only after the
passage of time or upon the satisfaction of one or more conditions (whether or
not within the control of such Person), compliance with regulatory requirements
or otherwise).

(c) “Net Long Position” shall mean such Person’s net long position, as defined
in Rule 14e-4 under the Exchange Act, mutatis mutandis, in respect of the Voting
Securities.

 

6



--------------------------------------------------------------------------------

(d) “Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

(e) “Synthetic Position” shall mean either of (i) any short sale or any
purchase, sale or grant of any option, warrant, convertible security, stock
appreciation right, or other security, contract right or derivative position or
similar right (including any put or call option or “swap” transaction with
respect to any security, other than a broad based market basket or index),
whether or not presently exercisable, that has an exercise or conversion
privilege or a settlement payment or mechanism at a price related to the value
of the Voting Securities or a value determined in whole or in part with
reference to, or derived in whole or in part from, the value of the Voting
Securities and that increases in value as the market price or value of the
Voting Securities decreases or that provides to the holder an opportunity,
directly or indirectly, to profit or share in any profit derived from any
decrease in the value of the Voting Securities or (ii) any purchase, sale or
grant of any option, warrant, convertible security, stock appreciation right, or
other security, contract right or derivative position or similar right
(including any put or call option or “swap” transaction with respect to any
security, other than a broad based market basket or index), whether or not
presently exercisable, that has an exercise or conversion privilege or a
settlement payment or mechanism at a price related to the value of the Voting
Securities or a value determined in whole or in part with reference to, or
derived in whole or in part from, the value of the Voting Securities and that
increases in value as the market price or value of the Voting Securities
increases or that provides to the holder an opportunity, directly or indirectly,
to profit or share in any profit derived from any increase in the value of the
Voting Securities, in each case of (i) and (ii), regardless of whether (x) such
derivative conveys any voting rights in such Voting Securities to such Person or
any of such Person’s Affiliates, (y) such derivative is required to be, or
capable of being, settled through delivery of such securities, or (z) such
Person or any of such Person’s Affiliates may have entered into other
transactions that hedge the economic effect of such derivative. A Synthetic
Position shall not include (1) any interests, rights, options or other
securities set forth in Rule 16a-1(c)(1)-(5) or (7) of the General Rules and
Regulations under the Exchange Act or (2) to the extent it would result in
duplication, any Voting Securities beneficially owned (as defined in Rule 13d-3
under the Exchange Act) by such Person or its Affiliates or any Net Long
Position held by such Person or its Affiliates.

(f) “Voting Securities” shall mean the Common Shares, and any other securities
of the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for, Common Shares or other
securities, whether or not subject to the passage of time or other
contingencies.

10. Miscellaneous. The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Delaware Court of Chancery or, if the Delaware Court of
Chancery does not have jurisdiction, other federal or state courts of the State
of Delaware. Furthermore, each of the parties hereto:

 

7



--------------------------------------------------------------------------------

(a) consents to submit itself to the personal jurisdiction of the Delaware Court
of Chancery or, if the Delaware Court of Chancery does not have jurisdiction,
other federal or state courts of the State of Delaware in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement;
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Delaware
Court of Chancery or, if the Delaware Court of Chancery does not have
jurisdiction, other federal or state courts of the State of Delaware, and each
of the parties irrevocably waives the right to trial by jury with respect to any
matter arising under or related to this Agreement; and (d) irrevocably consents
to service of process by a reputable overnight mail delivery service, signature
requested, to the address of such party’s principal place of business or as
otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT (INCLUDING DISPUTES
RELATING THERETO), BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO
THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

11. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

12. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

13. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

 

  

Vitamin Shoppe, Inc.

300 Harmon Meadow Blvd

Secaucus, New Jersey 07094

   Attention:    David M. Kastin       Senior Vice President, General Counsel
and Corporate Secretary    Email:    David.kastin@vitaminshoppe.com

 

8



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

  

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

   Attention:    Daniel E. Wolf       Michael P. Brueck    Email:   
daniel.wolf@kirkland.com       michael.brueck@kirkland.com

if to Carlson Capital:

 

  

Carlson Capital, L.P.

2100 McKinney Avenue

Dallas, TX 75201

   Attention:    Shahla F. Ali    Email:    sali@carlsoncapital.com

With a copy (which shall not constitute notice) to:

 

  

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

   Attention:    Dennis Friedman       Richard J. Birns    Email:   
DFriedman@gibsondunn.com       RBirns@gibsondunn.com

14. Severability. If at any time subsequent to the date of this Agreement, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

15. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

16. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

17. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Persons.

18. Fees and Expenses. The Company shall reimburse Carlson Capital for all
reasonable and documented out-of-pocket costs, fees and expenses incurred and
paid by Carlson Capital in connection with, relating to or resulting from its
efforts and actions, and any preparations therefor, prior to the execution and
delivery of this Agreement, to consider means

 

9



--------------------------------------------------------------------------------

by which the Company could improve its performance and increase shareholder
value, including its communications with the Board and the Company’s management
and this Agreement. In no event shall (x) the costs, fees and expenses to be
paid or reimbursed by the Company pursuant to this Section 18 exceed $100,000 or
(y) any member of Carlson Capital be required to provide to the Company any
documentation, such as certain details of invoices for legal services, to the
extent the provision of which could result in a waiver of the attorney-client
privilege. In addition, the Company shall bear all costs and expenses relating
to all background checks that it conducts regarding the director nominees,
including the Initial New Director. Except as provided in this Section 18,
neither the Company, on the one hand, nor Carlson Capital, on the other hand,
will be responsible for any costs, fees or expenses of the other in connection
with this Agreement.

19. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

20. Amendments. This Agreement may only be amended pursuant to a written
agreement executed by Carlson Capital and the Company.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

VITAMIN SHOPPE, INC. By:  

/s/ David M. Kastin

Name:   David M. Kastin Title:   Senior Vice President, General Counsel and
Corporate Secretary

[Signature Page to Agreement]



--------------------------------------------------------------------------------

CARLSON CAPITAL, L.P. By:   Asgard Investment Corp. II, its general partner By:
 

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President DOUBLE BLACK DIAMOND OFFSHORE LTD.
By:   Carlson Capital, L.P., its investment manager By:   Asgard Investment
Corp. II, its general partner By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President BLACK DIAMOND RELATIVE VALUE
OFFSHORE LTD. By:   Carlson Capital, L.P., its investment manager By:   Asgard
Investment Corp. II, its general partner By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President BLACK DIAMOND RELATIVE VALUE
CAYMAN, L.P. By:   Carlson Capital, L.P., its investment manager By:   Asgard
Investment Corp. II, its general partner By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President BLACK DIAMOND OFFSHORE LTD. By:  
Carlson Capital, L.P., its investment manager By:  
Asgard Investment Corp. II, its general partner By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President

[Signature Page to Agreement]



--------------------------------------------------------------------------------

BLACK DIAMOND SRI OFFSHORE LTD. By:   Carlson Capital, L.P., its investment
manager By:   Asgard Investment Corp. II, its general partner By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President BLACK DIAMOND ARBITRAGE OFFSHORE
LTD. By:   Carlson Capital, L.P., its investment manager By:   Asgard Investment
Corp. II, its general partner By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President ASGARD INVESTMENT CORP. II By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President ASGARD INVESTMENT CORP. By:  

/s/ Clinton D. Carlson

Name:   Clinton D. Carlson Title:   President Clint D. Carlson

/s/ Clint D. Carlson

[Signature Page to Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Double Black Diamond Offshore Ltd.

Black Diamond Relative Value Offshore Ltd.

Black Diamond Relative Value Cayman, L.P.

Black Diamond Offshore Ltd.

Black Diamond SRI Offshore Ltd.

Black Diamond Arbitrage Offshore Ltd.

Carlson Capital, L.P.

Asgard Investment Corp. II

Asgard Investment Corp.

Clint D. Carlson



--------------------------------------------------------------------------------

EXHIBIT A

Press Release